UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4890
ADAMA CARPENTER, a/k/a KO,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CR-01-14)

                      Submitted: August 15, 2002

                      Decided: August 21, 2002

 Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Thomas W. Kupec, MICHAEL & KUPEC, Clarksburg, West Vir-
ginia, for Appellant. Zelda Elizabeth Wesley, OFFICE OF THE
UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. CARPENTER
                              OPINION

PER CURIAM:

   Adama Carpenter pled guilty in a written plea agreement to aiding
and abetting the possession with intent to distribute cocaine, in viola-
tion of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii) (2000), and 18
U.S.C. § 2 (2000). Carpenter received a 121-month prison term. Car-
penter’s attorney has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967). Counsel states that there are no
meritorious grounds for appeal but asserts the district court erred in
using Carpenter’s juvenile convictions to calculate his criminal his-
tory category. Carpenter has also filed a supplemental pro se brief
raising the same issue and two additional issues: (1) the drug quantity
attributable to him at sentencing was unreliable; and (2) the district
court erred in applying the upward adjustment under the guidelines
for possession of a firearm in relation to a drug trafficking offense.
We dismiss the appeal based upon Carpenter’s waiver of appellate
rights contained in his plea agreement.

   A defendant whose plea agreement contains an express waiver of
the right to appeal may not appeal his sentence unless the waiver is
shown to be unknowing or involuntary. United States v. Brown, 232
F.3d 399, 403 (4th Cir. 2000); see also United States v. Marin, 961
F.2d 493, 496 (4th Cir. 1992). Carpenter’s plea agreement contained
a waiver of appellate rights. Our review of the plea agreement and the
record of the plea colloquy reveal that Carpenter’s waiver was know-
ing and voluntary. The sentence did not exceed the statutory maxi-
mum penalty, and there is no evidence that it was based on a
constitutionally impermissible factor. Marin, 961 F.2d at 496. More-
over, the sentence was not imposed pursuant to proceedings con-
ducted in violation of Carpenter’s right to counsel. United States v.
Attar, 38 F.3d 727, 732-33 (4th Cir. 1994). We therefore dismiss his
appeal.

   As required by Anders, we have reviewed the record and conclude
that there are no meritorious issues for appeal. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
                     UNITED STATES v. CARPENTER                     3
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         DISMISSED